(1) Diversification of Investment Portfolio USD 97.92 VANGUARD SMALL CAP INDEX FUND (All Share Classes) (As of the end of April 2013 ) Market Value Type of Assets Name of Country Investment Ratio (%) Total Dollar [Common Stock] US 33,540,470,780 99.55 0.00 0.00 0.00 Sub-Total 33,540,470,780 99.55 Cash, Deposits, and Other Assets (after liabilities) 152,224,162 0.45 $ Total (Net Asset Value) 33,692,694,942 100.00 3,299,188.69 Million JPY ** Total Net Assets for Investor Shares: $ [ 4,355,676,265.80] (as of the end of April 2013) Note: Investment ratio is calculated by dividing each asset at its market value by the total Net Asset Value of the Fund. The same applies hereinafter.
